DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Morgan Rosenberg on 3 February 2022.

The application has been amended as follows: 
Claim 1 (currently amended):  A method for providing search information based on color information, the method performed by a search information providing apparatus connected to a plurality of terminals through a communication network, the method comprising:
	acquiring a search keyword from the plurality of terminals; 
	selecting one or more colors, correlated with the acquired keyword, based on a pre-stored keyword-color information correlation;
	searching for an object that matches with the selected color; and
	configuring an interface page information including information about the searched object,
	collecting an image of the searched object and documents created in correlation with the image;
	selecting a representative color information by extracting a color information included in the image; and
	extracting a first keyword from the documents and calculating a degree of correlation between the representative color information and the first keyword based on frequency of the extracted first keyword; 
	in configuring an interface page information, the image of the searched object is classified into a plurality of categories according to a purpose of the object in the image,
	in collecting the image of the searched object and documents, a second keyword appearing for whether the second keyword is an emotional expression through an emotional expression dictionary that lists the emotional expression, and when a distance between the searched object image and the second keyword is less than or equal to a preset value, the second keyword is treated as related to the image,
	in extracting the first keyword from the documents and calculating the degree of correlation, a degree of correlation between a classified category and an analyzed emotional expression is set by matching the classified category and the analyzed emotional expression.

Claim 2 (previously presented):  The method of claim 1, further comprising: 
	storing a degree of correlation of a calculated color information-keyword and 
the degree of correlation between the classified category and the analyzed emotional expression. 

Claim 3 (original):  The method of claim 1, further comprising: 
	receiving a detailed view through the interface page information including the information about the searched object, and providing additional information of a search result.

Claim 4 (original):  The method of claim 3, wherein when the object is an artwork, the additional information includes any one or more of an artist, theme, year of production, type of work, size of work, and location, and
	when the object is a product, the additional information includes any one or more of detailed information and vendor of the product.

Claim 5 (currently amended):  The method of claim 1, wherein the second keyword is an emotional expression.

Claim 6 (currently amended):  An apparatus for providing search information based on color information connected to a plurality of terminals through a communication network, the apparatus comprising:
	a storage unit storing a keyword-color correlation configured based on the keyword and color information received through the plurality of terminals,
	a communication unit configured to transmit data to and receive data from a terminal, the data being for the search information based on color information,
	a controller configured to acquire a first keyword, to be searched, from the communication unit, select one or more colors correlated with the acquired first keyword based on a pre-stored keyword-color information correlation, search for an object that matches with the selected color, configure an interface page information including information about the searched object, collect an image of the searched object and documents created in correlation with the image, select a representative color information by extracting a color information included in the image, extract [[a]] the first keyword from the documents and calculate a degree of correlation between the representative color information and the first keyword based on frequency of the extracted first keyword; 
	the image of the searched object is classified into a plurality of categories according to a purpose of the object in the image,
	a second keyword appearing for whether the second keyword is an emotional expression through an emotional expression dictionary that lists the emotional expression, and when a distance between the searched object image and the second keyword is less than or equal to a preset value, the second keyword is treated as related to the image,
	a degree of correlation between a classified category and an analyzed emotional expression is set by matching the classified category and the analyzed emotional expression.

Claim 7 (original):  The apparatus of claim 6, wherein the controller collects documents created in correlation with an image of the object to be searched, extracts an emotional expression included in the documents by using a pre-stored emotional expression dictionary, extracts color information included in the image to select a representative color information, and calculates the keyword-color correlation based on frequency of the emotional expression.

Claim 8 (original):  The apparatus of claim 6, wherein in a case where a category of the object to be searched is limited, the controller filters only a result about the corresponding category, from among a search result, to extract documents that meet a filtering condition.

Claim 9 (original):  The apparatus of claim 7, wherein the controller selects a representative color about a region of interest of the image.

Claim 10 (original):  The apparatus of claim 7 or claim 9, wherein the controller identifies a color code mapped to an average pixel value of each unit block constituting the image, and selects a representative color based on a count value of the color code for all unit blocks constituting the image.

Claim 11 (currently amended):  The apparatus of claim 6, wherein when the controller is requested to search for [[a]] the first keyword [[for]] when the first keyword has an arbitrary color, the controller provides an interface page information including [[a]] the correlated first keyword based on the keyword-color correlation.

Claims 12-17 (canceled)  


Allowable Subject Matter
Claims 1-11 are allowed.

The following is an examiner’s statement of reasons for allowance:
The recitation of “selecting a representative color information by extracting a color information included in the image” does not recite an abstract idea, because “extracting color information from an image is not practically performable in the human mind. See MPEP § 2106.04(a)(2), subsection III]. Furthermore, “extracting a color information included in the image” is a sufficient detail towards how the outcome of “selecting a representative color information” is to be accomplished so as to be an additional element that would integrate any recited judicial exception into a practical application. See MPEP § 2106.05(f).
Although the prior art teaches relating an image with a keyword in a document based on distance between the two, e.g., Saephan, US 2009/0012863 A1, ¶ 0038, the prior art does not teach calculating a degree of correlation between representative color selected by extracting color information in an image and a keyword based on frequency of the keyword.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM SPIELER whose telephone number is (571)270-3883. The examiner can normally be reached Monday-Friday, 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM SPIELER
Primary Examiner
Art Unit 2159



/WILLIAM SPIELER/Primary Examiner, Art Unit 2159